Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J), rendered June 26, 2002, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the convictions of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, vacating the sentences imposed thereon, and dismissing those counts of the indictment; as so modified, the judgment is affirmed.
The evidence supported a finding that the defendant sold cocaine to an undercover police detective outside of an auto repair shop in Queens County. There was no evidence, however, connecting the defendant to the supply of cocaine found inside the shop when it was searched the following day and several other individuals were arrested within (see People v Hamilton, 291 AD2d 411 [2002]; People v Scott, 206 AD2d 392 [1994]; *577People v Cooper, 183 AD2d 909, 910-911 [1992]; People v Webb, 179 AD2d 707, 708, 709 [1992]; People v Harvey, 163 AD2d 532 [1990]; People v Davis, 153 AD2d 949, 951 [1989]; cf. People v Skyles, 266 AD2d 321, 322 [1999]). Accordingly, the possession counts of which the defendant was convicted must be dismissed.
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Florio, J.P., H. Miller, Schmidt and Crane, JJ., concur.